Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2022 has been entered.
Claims 5, 7-8 and 14-19 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 January 2022, 14 January 2022, 20 January 2022, 21 January 2022, 1 February 2022, 3 February 2022, 8 February 2022 (total of 7 documents) are acknowledged and considered.
Allowable Subject Matter
Claims 5, 7-8 and 14-19 (as per the examiner’s amendment of 28 September 2018) are allowed for reasons stated in the notice of allowance of 28 September 2018, which are reproduced below.
The following is an examiner’s statement of reasons for allowance:
Funasaka et al. (US 2014/0235614, published 21 August 2014, cited in IDS) and Shibata (WO 2014/007369, published 9 January 2014, cited in IDS, US 2015/0191791 as English language equivalent) describe the closest prior art, namely:
50 = 4.5 nM against FGFR2 (Table 13, page 107)) useful to treat stomach cancer, non-small cell lung cancer [19], bladder cancer, endometrial cancer [20]; and
Shibata discloses administering (claims 1-3, 7, 9, 10) an FGFR2 kinase inhibitor to a patient suffering from biliary duct cancer (claim 3), wherein said patient has a gene FGFR2-BICC1 or FGFR2-AHCYL1 that encodes FGFR2-fusion proteins.
The combined teachings of Funasaka and Shibata are not anticipatory nor do they render obvious a method of the instant application due to the following reason: 
Applicant has clearly shown, in a side-by-side comparison, that the instant compound 5-((2-(4-(1-(2- hydroxyethyl)piperidin-4-yl)benzamide)pyridin-4-yl)oxy)-6-(2-methoxyethoxy)-N-methyl-1H- indole-1-carboxamide (E7090) has significantly greater anti-proliferation properties compared to BGJ398 and PD 173074 (FGFR2 inhibitors disclosed by Shibata), in cells transfected with one of five different FGFR2 fusion genes associated with bile duct cancer, namely FGFR2-AHCYL1, FGFR2-BICC1 type1, FGFR2-BICC1 type 2, FGFR2-TXLNA and FGFR2-KCTD1. 
Such an improvement in the anti-proliferation activity with the instant compound is noteworthy and unexpected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627